FILED
                           NOT FOR PUBLICATION                               MAR 14 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

JASON ATHANS,                                    No. 10-56232

              Petitioner - Appellant,            D.C. No. 2:05-cv-02676-RGK-OP

  v.
                                                 MEMORANDUM*
WARDEN SCRIBNER,

              Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                            Submitted March 3, 2014**
                               Pasadena, California

Before:      KOZINSKI, Chief Judge, GRABER, Circuit Judge, and ZOUHARY,***
             District Judge.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Jack Zouhary, United States District Judge, Northern
District of Ohio, sitting by designation.
      Petitioner Jason Athans appeals the district court’s order denying his petition for

a writ of habeas corpus. Reviewing de novo, Dickens v. Ryan, 740 F.3d 1302, 1309

(9th Cir. 2014) (en banc), we affirm.

      1.     California state courts previously adjudicated both of Petitioner’s claims

for habeas relief. See Johnson v. Williams, 133 S. Ct. 1088, 1096 (2013). Thus, 28

U.S.C. § 2254(d)(1) bars relitigation of Petitioner’s claims unless the state courts’

adjudication “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of

the United States.”

      2.     The California Court of Appeal applied the correct rule of federal law to

Petitioner’s ineffective assistance of trial counsel claim, and applied a rule of state law

governing a request for a competency hearing that mirrors the correct federal standard.

Compare People v. Koontz, 46 P.3d 335, 349–50 (Cal. 2002), with Drope v. Missouri,

420 U.S. 162, 172–73 (1975). See also Early v. Packer, 537 U.S. 3, 8 (2002) (per

curiam).

      3.     Neither of the relevant California appellate decisions contained “an error

well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.” Harrington v. Richter, 131 S. Ct. 770, 786–87 (2011).

      AFFIRMED.


                                            2